-- cca_2017090111150826 id uilc number release date from sent friday september am to cc bcc subject question hi our response is below please contact me if you have any questions tp made an overpayment of dollar_figure------ for ------- the entire amount was offset and applied to outstanding tax_liabilities for ------- and ------- per sec_6402 which were dollar_figure---- and dollar_figure------ respectively tp had overlooked a dollar_figure------deduction that could have been claimed on the original ------- return tp has now filed an amended ------- return within years of the dollar_figure------ payment made by offset that shows the original tax imposed as completely eliminated by applying dollar_figure----- of the deduction and as a result tp claims a refund as well as shows a dollar_figure------nol tp also filed an amended_return for ------- claiming a refund of dollar_figure---- generated by a carryback of the dollar_figure----- nol the ------- amended_return was filed within years of the dollar_figure---- payment made by offset at issue is whether the period of limitations for --------is opened by sec_6511 which provides a special period of limitation for a net_operating_loss if the claim for credit or refund relates to an overpayment sec_6511 provides attributable to a net_operating_loss_carryback or a capital_loss_carryback in lieu of the year period of limitation prescribed in subsection a the period shall be that period which end sec_3 years after the time prescribed by law for filing the return including extensions thereof for the taxable_year of the net_operating_loss or net_capital_loss which results in such carryback or the period prescribed in subsection c in respect of such taxable_year whichever expires later in the case of such a claim the amount of the credit or refund may exceed the portion of the tax paid within the period provided in subsection b or c whichever is applicable to the extent of the amount of the overpayment attributable to such carryback response no sec_6511 operates in lieu of the 3-year period provided in sec_6511 for the year of the nol as extended under other subsections of sec_6511 as the 3-year period for ------- which runs from the time the original return is filed is closed and under the facts provided is not extended sec_6511 does not apply therefore tp may only use the 2-year period provided by sec_6511 and while the claim is timely dollar_figure---- of the claim is disallowed under sec_6511 which limits tp’s refund to dollar_figure---- if the period of limitation was open pursuant to sec_6511 tp would be allowed the entire dollar_figure----- assuming the entire amount is attributable to the carryback
